Title: To Benjamin Franklin from John Paul Jones, 12 February 1780
From: Jones, John Paul
To: Franklin, Benjamin


Done at LOrient this 12th day of February 1780
On the 23d. day of September 1779 in Sight of Flamborough Head on the East Coast of England I discovered a Fleet under British Colours and made the Signal for Chase with the necessary preparation for Battle.— The Bon Homme Richard of 40 Guns which I then commanded in Person came up with and Hailed the largest Ship of the fleet. The action between them began at Seven o Clock in the evening Within Pistol Shot and ended at ¾ after Ten when the Enemy Struck to the Flag of America having lost his Main & Mizen Masts both Ships being on Fire and dammaged beyond description.— This Prize proved to be the British Ship of War the Serapis of two Battries, having Ports for Fifty two and mounting 44 Guns, Commanded By Commodore Richard Pearson of the British Navy.— In the time of this Action the Countess of Scarborough of the British Navy mounting 20 Guns was also taken By the Pallas under my Command.— These Prizes were conducted to the Texel and after being refitted there they proceeded to Dunkirk where the Countess of Scarborough still remains.— The Serapis is now Arrived at Lorient and there awaits a Sentence of Condemnation as a Prize to the Flag of the United States.—
His Excellency B. Franklin Esqr. Minister Plenipotentiary from America at the Court of France.
 Notation: To His Excellency Doctor Franklin No 21— Feb 12 1780